Case 8:21-cv-00146-MSS-AAS Document 47 Filed 09/01/21 Page 1 of 8 PageID 540




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

AILERON INVESTMENT
MANAGEMENT, LLC,

      Plaintiff,
v.                                          Case No.: 8:21-cv-146-MSS-AAS

AMERICAN LENDING CENTER,
LLC,

      Defendants.
______________________________________/

                                   ORDER

      On August 30, 2021, the court held a discovery hearing on Aileron

Investment Management, LLC’s (Aileron) motion to compel American Lending

Center, LLC (ALC) to answer interrogatories and produce documents (Doc. 28;

with response at Doc. 31). 1 See also (Doc. 44) (minute entry). As stated on the

record, the following is ORDERED:

      1.    Aileron’s Motion to Compel is GRANTED in part and DENIED

            in part as follows:

            a.     Aileron’s motion to compel the production of documents

                   responsive to Request for Production No. 1 is DENIED as




1The court also heard argument on ALC’s Motion to Enlarge Its Expert Disclosure
Deadline. (Doc. 37). A separate order addresses that motion. (Doc. 46).
                                         1
Case 8:21-cv-00146-MSS-AAS Document 47 Filed 09/01/21 Page 2 of 8 PageID 541




                 moot because ALC agreed to satisfy this Request For

                 Production during a phone conference conducted prior to this

                 hearing. (Doc. 41).

           b.    Aileron’s motion to compel the production of documents

                 responsive to Requests for Production Nos. 2–5 is

                 GRANTED in part. ALC must produce documents

                 responsive to Request For Production Nos. 2–5 for the

                 narrowed date range January 1, 2014 and December 31,

                 2020. Any privileged information responsive to Request For

                 Production No. 4 may be redacted and appropriately

                 described on a privilege log.

           c.    Aileron’s motion to compel the production of documents

                 responsive to Request for Production No. 6 is DENIED as

                 moot because ALC agreed to satisfy this Request For

                 Production during a phone conference conducted prior to this

                 hearing. (Doc. 41).

           d.    Aileron’s motion to compel the production of documents

                 responsive to Request for Production No. 7 is GRANTED in

                 part. ALC must produce documents responsive to Request

                 For Production No. 7 for the narrowed date range January

                                       2
Case 8:21-cv-00146-MSS-AAS Document 47 Filed 09/01/21 Page 3 of 8 PageID 542




                 1, 2014 and December 31, 2020.

           e.    Aileron’s motion to compel the production of documents

                 responsive to Request for Production No. 8 is DENIED.

           f.    Aileron’s motion to compel the production of documents

                 responsive to Requests for Production Nos. 9–10 is

                 GRANTED in part. ALC must produce documents

                 responsive to Request For Production Nos. 9–10 for the

                 narrowed date range January 1, 2014 and December 31,

                 2020.

           g.    Aileron’s motion to compel the production of documents

                 responsive to Request for Production No. 11 is GRANTED.

           h.    Aileron’s motion to compel the production of documents

                 responsive to Request for Production Nos. 12–13 is

                 GRANTED in part. Counsel for ALC stated ALC has no

                 additional documents responsive to these Requests For

                 Production. Nevertheless, ALC must search for and produce

                 all formal promotional materials sent to customers,

                 borrowers, investors, or third parties identifying Silver

                 Hawk, AIM, or Aileron between January 1, 2014 and

                 November 1, 2020.

                                     3
Case 8:21-cv-00146-MSS-AAS Document 47 Filed 09/01/21 Page 4 of 8 PageID 543




           i.    Aileron’s motion to compel the production of documents

                 responsive to Request for Production Nos. 14–16 is

                 GRANTED. Counsel for ALC stated ALC has no responsive

                 documents for these Requests For Production that have not

                 already been produced to Aileron. Nevertheless, ALC must

                 search for and produce all responsive documents.

           j.    Aileron’s motion to compel the production of documents

                 responsive to Request for Production Nos. 17–20 is

                 GRANTED in part. ALC must produce all communications

                 and    documents    between    ALC      and    the   central

                 communicator(s) from Justin Guerra’s law firm, the Bush

                 Ross law firm, Perlman Bajandas law firm, or Justin Dees’s

                 law firm in connection with the underlying litigation. Any

                 privileged   information   responsive   to    Requests   For

                 Production Nos. 17–20 may be redacted and listed in a

                 privilege log.

           k.    Aileron’s motion to compel the production of documents

                 responsive to Request for Production Nos. 21–22 is

                 GRANTED. Counsel for ALC stated ALC has no additional

                 documents responsive to these Requests For Production.

                                     4
Case 8:21-cv-00146-MSS-AAS Document 47 Filed 09/01/21 Page 5 of 8 PageID 544




                 Nevertheless, ALC must search for and produce all

                 responsive,   non-privileged   documents.   Any   privileged

                 communications responsive to Request for Production Nos.

                 21–22 may be redacted and listed in a privilege log.

           l.    Aileron’s motion to compel the production of documents

                 responsive to Request for Production No. 23 is GRANTED.

                 Counsel for ALC stated ALC has only one responsive

                 document, a screenshot of a web page. Nevertheless, ALC

                 must search for and produce all responsive documents.

           m.    Aileron’s motion to compel the production of documents

                 responsive to Request for Production No. 24–25 is DENIED

                 as moot in light of the ruling granting the motion to compel

                 the production of documents responsive to Request for

                 Production Nos. 2–5.

           n.    Aileron’s motion to compel the production of documents

                 responsive to Request for Production Nos. 26–28 is

                 GRANTED. Counsel for ALC stated ALC has no additional

                 documents responsive to these Requests For Production.

                 Nevertheless, ALC must search for and produce all

                 responsive documents.

                                     5
Case 8:21-cv-00146-MSS-AAS Document 47 Filed 09/01/21 Page 6 of 8 PageID 545




           o.    Aileron’s motion to compel the production of documents

                 responsive to Request for Production No. 29 is GRANTED

                 in part. ALC must produce any agreements between Live

                 Oak Bank and ALC regarding loan premiums and

                 origination fees for the narrowed date range of June 1, 2018

                 and December 31, 2020.

           p.    Aileron’s motion to compel the production of documents

                 responsive to Request for Production No. 30 is GRANTED

                 for the narrowed date range of June 1, 2018 and December

                 31, 2020.

           q.    Aileron’s motion to compel the production of documents

                 responsive to Request for Production No. 31 is DENIED as

                 moot, as the request is encompassed by Aileron’s Request

                 For Production Nos. 17–20.

           r.    Aileron’s motion to compel the production of documents

                 responsive to Request for Production No. 32 is GRANTED.

           s.    Aileron’s motion to compel the production of documents

                 responsive to Request for Production Nos. 33–34 is

                 DENIED.

           t.    Aileron’s motion to compel the production of documents

                                     6
Case 8:21-cv-00146-MSS-AAS Document 47 Filed 09/01/21 Page 7 of 8 PageID 546




                 responsive to Request for Production No. 35 is GRANTED.

           u.    Aileron’s motion to compel the production of documents

                 responsive to Request for Production No. 45 is GRANTED.

                 Any responsive privileged information may be redacted and

                 listed in a privilege log.

           v.    Aileron’s motion to compel the production of documents

                 responsive to Request for Production No. 46 is GRANTED

                 in part. ALC must produce any communications and

                 documents referencing or discussing ALC’s decision to stop

                 making monthly payments to AIM between January 1, 2014

                 and   December      31,      2020.   Any   responsive   privilege

                 information may be redacted and listed in a privilege log.

                 This order, however, does not extend to any legal advice

                 rendered by counsel for ALC in relation to this current action

                 and those communications need not be included on the

                 privilege log.

           w.    Aileron’s motion to compel ALC to answer Interrogatory 1 is

                 DENIED.

           x.    Aileron’s motion to compel ALC to answer Interrogatories 3–

                 8 is GRANTED.

                                       7
Case 8:21-cv-00146-MSS-AAS Document 47 Filed 09/01/21 Page 8 of 8 PageID 547




      2. By 5 p.m. on September 4, 2021, the parties must agree to a set of

        custodians and search terms for the purposes of satisfying the

        permitted document requests. By 5 p.m. on September 10, 2021, the

        parties must submit to the court a timeframe of when documents will

        be produced. If the parties cannot agree on a reasonable timeframe,

        the parties must promptly file a joint notice outlining both sides’

        positions on the disagreement.

      3. Each party will bear their own costs on Aileron’s Motion to Compel.

        See Fed. R. Civ. P. 37(a)(5)(C).

      ENTERED in Tampa, Florida, on September 1, 2021.




                                       8
